Mr. Chief Justice Quiñones
delivered tfie opinion of the-court.
This is an appeal taken by Attorney José Tous Soto on behalf of Maximiliano Cfiardon from a decision of tfie Registrar of Property of Ponce denying tfie admission to record of a declaration establishing ownership.
Judicial proceedings having been instituted by Maximi-liano Cfiardon y Rodriguez in the District Court of Ponce, to. establish tfie ownership of a rural property, tfie petition having been admitted and tfie proceedings having been had as. prescribed by law, tfie court held tfie ownership to have been established and ordered tfiat a certified copy of his decision issue to tfie petitioner for tfie record in his favor of tfie said, property in tfie registry, which tfie registrar refused to do on. *254the grounds alleged in the decision which he placed at the foot of the document, which decision reads as, follows:
“The record of the foregoing document in the registry of property is denied because it appears from the registry that Maximiliano Chardon y Bodriguez acquired the property, the ownership of which is established, by purchase from Julio Blasini y Tristani, under deed executed in this city on January 16 last, before Notary Manuel León Parra, which is a written title and which was entered for four months on September 9 last; and in lieu of such record a cautionary notice is entered effective for four months at folio 218 of volume 17 of Pame-las, estate No. 907, record letter B. — Ponce, November 22, 1907.”
Attorney José Tous Soto took an appeal in due time from this decision on behalf of Maximiliano Chardon seeking the reversal thereof and the record of the 'order declaring the ownership to be in favor of the petitioner, for this purpose, inclosing a certified copy of the deed of sale executed in his favor on January 16, 1907, by Julio Blasini y Tristani, and his wife, Maria Negroni y Comins, of the rural property in question, with the decision placed at the end thereof by the Begistrar of Property of Ponce denying the record of said deed because the estate was not recorded in favor of the vendor nor of any other person.
On the same grounds as those set forth in the decision rendered on this date by this Supreme Court in the appeal taken by Teodoro Santiago Bivera from a decision of the Begistrar of Property of Ponce denying the admission to record of a declaration establishing ownership in a case similar to this one, the decision of' the Begistrar of Property of Ponce appearing at the end of the certificate involved in this appeal is reversed and it is held that it is recordable in the registry of property; and it is consequently ordered that said certificate be returned to the Begistrar of Property of Ponce with a copy of this decision and that rendered in the case *255above mentioned, for Ms information and the other purposes which may be proper in law.

Reversed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.